DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	As previously presented: The listing of references in the specification is not a proper information disclosure statement. See [0007] of the original specification. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6, 8, 9, 13, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 16 recites "a step of heating the graphite surface which contains the doping materials under oxygen-free atmosphere at less than 500°C"; however, the as-filed specification does not describe "a step of heating the graphite surface which contains the doping materials under oxygen-free atmosphere at less than 500°C". While the specification does describe "heating at 200°C under N2 atmosphere" on line 2 of page 19, and "heated at 150°C for 10 minutes under N2 atmosphere"; the claim limitation "a step of heating the graphite surface which contains the doping materials under oxygen-free atmosphere at less than 500°C" is not commensurate with the description of the specification. The limitation includes a wider temperature range than the temperature range described in the specification, and the term "oxygen-free" encompasses atmosphere other than the described N2 atmosphere. Dependent claims 4, 6, 8, 9, and 13 are rejected due to their dependence on claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 8, 9, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya (US 2014/0174495), and further in view of Hong et al. (US 2014/0054550). The Engineering Toolbox (“Thermal Conductivity of Common Materials and Gases”, Accessed 3/21/19) is cited as evidence for claim 8.
	 Regarding claim 16, Nakaya teaches a thermoelectric conversion element (1E) (corresponding to the claimed “A thermoelectric conversion element” feature) (Figure 5; [0118]) comprising: 
a charge transport layer (5C) (corresponding to the claimed “a charge transport layer” feature) (Figure 5; [0119]),
n-type thermoelectric conversion material layers (3N, 6N) (corresponding to the claimed “thermoelectric conversion material layers” feature) (Figure 5; [0119]), and 
electrodes (2, 8A) (corresponding to the claimed “electrodes” feature) (Figure 5; [0119]), where
the charge transport layer (5C) is a graphite sheet (corresponding to the claimed “wherein the charge transport layer comprises a surface of a graphite” feature) ([0120]), and where
the graphite of the charge transport layer (5C) has semiconducting electric conduction properties (corresponding to the claimed “so that the surface has a…semiconductor property” feature) ([0047]-[0049]).
Nakaya teaches that the charge transport layer (5C) is part of an n-type thermoelectric conversion section (1N) with the n-type thermoelectric conversion material layers (3N, 6N) ([0119]), but does not explicitly teach that the charge transport layer (5C) is doped with charge-donating material so that the surface is treated with the charge-donating material so that the surface has an n-type semiconductor property, as claimed. 
Hong teaches carbon materials including graphite, which is a three-dimensional stack of sheets of graphene ([0002]-[0003]). Graphene and graphite have excellent electrical, mechanical, and chemical characteristics, and thus can be used in various semiconductor devices ([0002]-[0003], [0011], [0032]). Hong teaches doping graphene using an amine compound as an n-type dopant where the graphene is doped using a doping solution or vapor containing the n-type dopant that is dropped or condensed onto the surface of the graphene to dope the surface of the graphene (corresponding to the claimed “graphite doped with charge-donating material, wherein the surface is treated with the charge donating material so that the surface has an n-type semiconductor property” feature) (Figures 1-2; [0011], [0044]-[0045]). An n-doped graphene can be improved in electrical characteristics, such as surface resistance and electric charge mobility ([0005], [0011]). It is noted that while Hong discusses doping graphene, the spectroscopic peaks also show the presence of graphite, and sheets of doped graphene would form the three-dimensional stack of doped graphite ([0002]-[0003], [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the charge transport layer that is a graphite sheet of Nakaya and dope each of the graphene layers that make up the graphite sheet with an amine compound as an n-type dopant, where the graphene layers are doped using a doping solution or vapor containing the n-type dopant that is dropped or condensed onto the surface of the graphene layers to dope the surfaces of the graphene layers as taught by Hong, as the n-doped graphene sheets that form the graphite sheet would improve electrical characteristics, such as surface resistance and electric charge mobility. It is noted that these same advantages would necessarily apply to the graphite sheet, as surfaces of each of the graphene sheets forming the graphite sheet would be treated to be n-doped, resulting in the graphite sheet also being treated to be n-doped. Further, as surfaces of each of the graphene sheets forming the graphite sheet would be doped, this would result in the graphite sheet having at least one surface that is treated to be n-doped with the amine compound to have the n-type semiconductor property, as claimed.
	It is further noted that “wherein the thermal conductivity in the in-plane direction of the doped surface of the graphite is reduced by doping the charge-donating material or the charge-accepting material on the condition that the doping materials inhibit the two-dimensional propagation of phonons in the in-plane direction of the doped surface of the graphite, wherein a charge carrier is transported in the in-plane direction of the doped surface" is a recitation of a functional property that would necessarily be present in the combination of Nakaya and Hong. As Nakaya and Hong teach the same structure and materials as required by the claim, then modified Nakaya would necessarily have the same property of the in-plane thermal conductivity of the doped surface of the graphite sheet being reduced due to n-dopant of the amine compound, as claimed. Further, it is noted that Nakaya teaches that the graphite sheet has high electric conductivity in the plane direction of the graphite, and that the charge transport layer (5C) has a low thermal conductivity ([0044], [0049], [0122]), and the modification of the doping would enhance the electrical characteristics, as discussed above. It is additionally noted that even Applicant acknowledges this is a functional property that results from the doping of the graphite surface, in stating that “[t]he cause of this reduction of the thermal conductivity in the present invention is considered that the doping elements instead of the lattice defects play role to inhibit the two-dimensional propagation of phonons” ([0013] as originally filed; [0040] as published; emphasis added). Therefore, modified Nakaya would necessarily have this reduction of the in-plane thermal conductivity due to the n-doping, as modified Nakaya teaches the n-doping of the graphene layers that make up the graphite, thus resulting in the n-doping of the surfaces of the graphene. Thus, as modified Nakaya has the same structure and materials as required by the claim, then modified Nakaya would necessarily have the same result as discussed in the instant specification and as claimed. 
Further, “wherein a charge carrier is transported in the in-plane direction of the doped surface” is also a recitation of functional language, where modified Nakaya is capable of the claimed function. Nakaya teaches that the graphite sheet has high electric conductivity in the plane direction of the graphite ([0049], [0122]), and thus when modified by Hong to be n-doped to improve the electrical characteristics, the doped surface would also necessarily have the high electric conductivity in the plane direction, and thus would transport charge carriers, as claimed.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01. "[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art". In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). See MPEP 2114. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.
With regard to the limitation "wherein the condition that the doping materials inhibit the two-dimensional propagation of phonons in the in-plane direction of the doped surface of the graphite involves a step of heating the graphite surface which contains the doping materials under oxygen-free atmosphere at less than 500°C", the limitation is directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
Regarding claim 4, modified Nakaya teaches the invention as discussed above in claim 16, including that the n-type dopant is the amine compound (corresponding to the claimed “wherein the charge-donating material is at least one of the group consisting of…amines” feature).
Regarding claim 6, modified Nakaya teaches the invention as discussed above in claim 16. Nakaya further teaches that the n-type thermoelectric conversion material layers (3N, 6N) are made of Bi-Te material (corresponding to the claimed “wherein the thermoelectric conversion material layers are at least one of the group consisting of…Bi-Te based compounds” feature) ([0045], [0120]).
Regarding claim 8, modified Nakaya teaches the invention as discussed above in claim 16. Nakaya further teaches that the thermoelectric element (1E) comprises heat insulating layers (4A, 9, 4B) (corresponding to the claimed “wherein the thermoelectric conversion element further comprises an insulating substrate” feature) (Figure 5; [0119]). The heat insulating layers comprise a central layer (9) (corresponding to the claimed “a first substrate” feature) (Figure 5; [0119]) and two side layers (4A, 4B) that are joined on each side of the central layer (9) (corresponding to the claimed “wherein, the insulating substrate is a composite substrate formed by joining two pieces of a second substrate one by one to both ends of a first substrate” feature) (Figure 5; [0119], [0121]). Further, Nakaya teaches that the central layer (9) is preferably made of glass wool ([0098]), and the two side layers (4A, 4B) are also made from a heat insulating material, and can be selected from a list of materials, such as glass ([0121]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the thermoelectric conversion element (1E) of modified Nakaya and further select the glass wool material for the central layer (9) and select glass for the material for the two side layers (4A, 4B) as taught by Nakaya, as Nakaya teaches that these materials are suitable options from a list of heat insulating materials. Further, in picking a combination from two lists and the combination is picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).
Further, the thermal conductivity of glass wool is 0.04 W/(m•K) and the thermal conductivity of glass is 1.05 W/(m•K), as evidenced by The Engineering Toolbox (page 3). Thus, the two side layers (4A, 4B) are made of an insulating material that has a higher thermal conductivity than that of the central layer (9), as claimed.
Regarding claim 9, modified Nakaya teaches the invention as discussed above in claim 16. Nakaya teaches that the n-type thermoelectric conversion material layers (3N, 6N) are formed at the respective top and bottom ends of the charge transport layer (5C) (corresponding to the claimed “wherein the thermoelectric conversion material layers are formed on both ends of the charge transport layer” feature) (Figure 5). Further, Nakaya teaches that a heat insulating layer (4A) is formed on the exposed portions of the surfaces, which would be doped by virtue of the modification by Hong as discussed above, of the charge transport layer (5C) where the n-type thermoelectric conversion material layers (3N, 6N) are not formed (corresponding to the claimed “a passivation film is formed on the exposed portion of the doped surface of the central part of the charge transport layer where the thermoelectric conversion material layer is not formed” feature) (Figure 5; [0119], [0121]). The heat insulating layer (4A) can be a material such as silica ([0121]), where silica is a material that is considered to have passivation properties and thus is considered to be a passivation film, as claimed. It is also noted that one having ordinary skill in the art would recognize that silica is a well-known material used for passivation layers. 
Regarding claim 13, modified Nakaya teaches the invention as discussed above in claim 16, including that the charge transport layer (5C) is the graphite sheet that is doped with the amine compound to be n-type and that the thermoelectric conversion material layers (3N, 6N) are n-type (corresponding to the claimed “wherein the charge transport layer and the thermoelectric conversion material layers are n-type” feature). Further, Nakaya teaches that the n-type thermoelectric conversion material layers (3N, 6N) are formed at the respective top and bottom ends of the charge transport layer (5C), where all these end surfaces would be doped from the stacks of doped graphene sheets with the modification of Hong (corresponding to the claimed “wherein the thermoelectric conversion material layers are formed at the doped surface of the both ends of the charge transport layer” feature) (Figure 5). Finally, the electrodes (2, 8A) are formed on the upper parts of the respective n-type thermoelectric conversion material layers (3N, 6N) (corresponding to the claimed “the electrodes are formed on the upper parts of the thermoelectric conversion material layers” feature, where “upper” is relative and the lower surface of 3N can be considered an “upper part” when viewed from the opposite direction) (Figure 5).

Response to Arguments
	Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. Applicant argues that it is not the case that the feature of the present invention, namely that "both.. the effect of improving the semiconductor properties and the effect of inhibiting the phonon propagation are compatible", would necessarily be realized simply by doping the graphite surface with the charge-donating material or the charge-accepting material. 
	In response to applicant's argument, once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
	Applicant's Remarks (on page 6 and 7), citing para. [0017] of the present application and Table 1 of the present application do not show that heating the graphite surface which contains the doping materials under an oxygen-free atmosphere at less than 500°C results in a different structure, or functional capability, than a graphite surface which contains the doping materials that does not undergo the heating step claimed. Similarly, the present specification does not contain data that shows the dopant concentration range required to achieve the inhibition of phonon propagation, or data which shows that phonon propagation inhibition would not occur outside the dopant concentration range. Nor does the present specification contain data that shows the required pressure under N2 atmosphere, or the required treatment temperature in order to achieve the inhibition of phonon propagation. While the present specification does show a heating temperature, the present specification does not show a temperature range, outside of which, the phonon propagation inhibition would not occur.
	Applicant argues, in the first full paragraph of page 8 of the Remarks, that the effect of the doping material inhibiting the two-dimensional propagation of phonons in the in-plane direction of the doped surface of the graphite was only observed after a step of heating the graphite surface which contained the doping materials under an oxygen-free atmosphere at less than 500°C. 
	In response to applicant's argument, as set forth above, the present application do not show that heating the graphite surface which contains the doping materials under an oxygen-free atmosphere at less than 500°C results in a different structure, or functional capability, than a graphite surface which contains the doping materials that does not undergo the heating step claimed.	
	Additionally, the present specification states “[t]he cause of this reduction of the thermal conductivity in the present invention is considered that the doping elements instead of the lattice defects play role to inhibit the two-dimensional propagation of phonons” ([0013] as originally filed; [0040] as published). Therefore, modified Nakaya would necessarily have the inhibition of the two-dimensional propagation of phonons in the in-plane direction of the doped surface, as modified Nakaya teaches the n-doping of the graphene layers that make up the graphite, thus resulting in the n-doping of the surfaces of the graphene. Therefore, as Nakaya in view of Hong teach the same structure and materials as required by the claim, then modified Nakaya would necessarily have the inhibition of the two-dimensional propagation of phonons in the in-plane direction of the doped surface, as claimed. As additionally noted above, when the structure recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
	Applicant has not provided objective evidence to show that the combination of Nakaya and Hong would not have the claimed property, or provided evidence that there is a structural or functional difference between a surface which undergoes the claimed heating step, and a surface which is not subjected to the claimed heating step. Further, it is noted that when the prior art teaches the identical chemical structure (the amine doped graphite), the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01. Applicant has not provided objective evidence to show otherwise, and the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  See MPEP 716.01(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726